Citation Nr: 0735578	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-35 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1942 
to October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  

REMAND

By an October 2005 rating decision, the RO granted service 
connection for post traumatic stress disorder (PTSD), and 
assigned a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 9411, effective October 28, 2004.  In 
December 2005, the veteran filed a claim for entitlement to 
an increased evaluation for PTSD.  In March 2006, the RO 
denied the claim and continued the 30 percent rating under 
Diagnostic Code 9411.  The veteran filed an April 2006 notice 
of disagreement and an October 2006 substantive appeal.  

VA has a duty to assist which includes providing a new 
medical examination when a veteran asserts or provides 
evidence that his service-connected disability is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of his current condition.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); see also 38 C.F.R. § 3.327(a) 
(2007).  At the September 2007 Board hearing, the veteran 
stated that since his last VA examination in March 2006, his 
depression symptoms had worsened.  Accordingly, remand for a 
new examination is required.  


Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
PTSD.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting names, directions or recent 
events); flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the veteran's PTSD renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



